84 P.3d 496 (2004)
Jon DeSTEFANO, in his official capacity as Chairman of the Board of Education of Jefferson County Public School District R-1; Debra Oberbeck, Vince Chowdhury, Karen Litz, and Tori Merritts, in their official capacities as Members of the Board of Education of Jefferson County Public School District R-1; and Jefferson County Public School District R-1, Petitioners/Cross-Respondents
v.
Ashley NICHOLS, a Minor, by and through her Next Friend and Mother, Kathy NICHOLS; and Kathy Nichols, Respondents/Cross-Petitioners.
No. 02SC667.
Supreme Court of Colorado, En Banc.
January 20, 2004.
Rehearing Denied February 9, 2004.[*]
Caplan and Earnest LLC, Thomas S. Crabb, W. Stuart Stuller, Derek H. Kiernan-Johnson, Boulder, Colorado, Attorneys for Petitioners/Cross-Respondents.
Richard M. Borchers, P.C., Richard M. Borchers, Larry Dean Valente Westminster, Colorado, Attorneys for Respondents/Cross-Petitioners.
Colorado Association of School Board, Lauren Kingsbery, Denver, Colorado, Amicus Curiae Colorado Association of School Boards.
Martha R. Houser, Gregory J. Lawler, Cathy L. Cooper, Sharyn E. Dreyer, Charles F. Kaiser, Denver, Colorado, Amicus Curiae Colorado Education Association.
Prior report: Colo.App., 70 P.3d 505.
PER CURIAM.
Justice Hobbs, Justice Martinez and Justice Bender are of the opinion that the judgment of the Court of Appeals, Case No. 01CA0783, should be affirmed, whereas Chief Justice Mullarkey, Justice Kourlis and Justice Coats are of the opinion that it should be reversed. Justice Rice does not participate.
Since the court is equally divided, the decision of the Court of Appeals is affirmed by operation of law. C.A.R. 35(e).
Justice RICE does not participate.
NOTES
[*]  Chief Justice MULLARKEY, Justice KOURLIS, and Justice COATS would grant the Petition.